Citation Nr: 0120363	
Decision Date: 08/08/01    Archive Date: 08/14/01	

DOCKET NO.  96-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958 and from December 1958 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted a 40 percent evaluation for the 
veteran's service-connected lumbosacral strain. 

In May 1998, the Board issued a decision denying an 
evaluation greater than 40 percent for the veteran's service-
connected lumbosacral strain.  By order dated February 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) granted the Secretary's motion vacating and remanding 
the Board's decision.  A copy of the motion, the appellant's 
answer thereto, and the Court's order have been included in 
the veteran's claims file.


REMAND

The Secretary's motion for remand indicates that the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability was not 
addressed in the Board's decision and had not been developed 
by the RO.  It is also indicated that a new medical 
examination should be scheduled if necessary to complete the 
record.  The record reflects that the most recent VA 
examination was accomplished in June 1997.  The record also 
indicates that VA treatment records to February 1996 have 
been obtained from the VA Medical Center (MC) in Gainesville, 
Florida.  An August 1996 statement from a VA physician at the 
VAMC in Gainesville reflects that the veteran had a 
neurosurgery consult pending.  It is unclear if this was 
accomplished.

The veteran's representative has requested, in the answer to 
motion for remand, that records from Dr. Charles King be 
obtained.  The record contains a December 1979 statement from 
a Dr. Charles King, but it is unclear if the address 
reflected in 1979 is current.  The veteran's representative 
has also indicated that the June 1997 VA orthopedic 
examination reflects "that the veteran had a compression 
fracture in the military which fracture 'can be documented by 
previous X-ray.'"  The representative indicates that an 
attempt had not been made to search for such an X-ray.  A 
review of the report of the June 1997 VA orthopedic 
examination reflects that the actual language referred to is 
that the veteran "perhaps had a small L1 compression fracture 
in the military and if this is indeed true and can be 
documented by previous X-rays, ..." it would be relevant  in 
determining what current disability is related to inservice 
injury.  The examination report does not reflect that such X-
ray exists and, as noted by the veteran's representative, the 
claims file was not available to the examiner at that time.  
A review of the service medical records reflects that 
reference to X-ray is made, and that such X-ray was 
unremarkable.  

There has been a significant change in the law during the 
dependency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his representative, and request 
that he provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his low back disability 
since April 1992.  The current address of 
Dr. Charles King should be requested.  
With any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified, 
including treatment records from the VAMC 
in Gainesville, Florida, from February 
1996 until the present and records from 
Dr. King, that are not currently of 
record.  

2.  The RO should contact the veteran's 
representative and request that he 
identify any service medical records that 
are not currently of record.  If such 
records are identified the RO should 
attempt to obtain them.

3.  Then, the RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
lumbosacral strain.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify any symptoms and disabilities of 
the low back, if any, that are not 
related to the veteran's service-
connected lumbosacral strain.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected lumbosacral strain, 
including setting forth in degrees of 
excursion any limitation of motion of the 
low back.  The examiner is also requested 
to:  (1) express an opinion as to whether 
pain that is related to the veteran's 
service-connected lumbosacral strain 
could significantly limit the functional 
ability of the low back during flare-ups 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected lumbosacral strain, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

3.  The RO should adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  All 
appellate procedures should then be 
followed.

4.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.

5.  Then, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


